Citation Nr: 1311317	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability (claimed as a hip disability), to include as secondary to a low back disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for left foot drop, to include as secondary to a low back disability.

5.  Entitlement to service connection for a sinus disability, to include sinusitis and/or other disability manifesting in burning sensations within the sinuses, tearing eyes, and sinus scarring.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's service-connection claims for low back, left leg, left knee, left foot drop, and sinusitis disabilities.  The Veteran disagreed with each of these determinations, and perfected an appeal as to all five issues.

In December 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

At this December 2012 hearing, the Veteran made clear that in addition to sinusitis, he also believed that he had other sinus-related conditions, to include sinus scarring, burning sensations within the sinuses and tearing of the eyes, that were attributable to his period of active duty military service.  See the December 2012 hearing transcript, page 16.  In particular, he asserts that these symptoms or conditions were caused by an in-service tooth extraction that left a root tip in the Veteran's sinus, requiring removal.  Based on the Veteran's description of his symptoms and the information submitted, the Board finds that his sinusitis claim reasonably encompasses a service-connection claim for any sinus condition.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  As such, the Board is now expanding the Veteran's original sinusitis claim to include consideration of whether service connection is warranted for any sinus disability, to include sinusitis or other disability manifesting in burning sensations within the sinuses, tearing eyes, and sinus scarring.

The Board notes that the Veteran has already been awarded service connection for vasomotor rhinitis, manifested by symptoms of rhinorrhea, postnasal drainage, nasal congestion and sneezing.  See the RO's September 2010 rating decision; see also the July 2010 VA examiner's report, page 6.  Thus, the now-expanded issue currently on appeal-namely, entitlement to service-connection for any sinus disability-excludes consideration of the Veteran's service-connected vasomotor rhinitis and rhinitis symptomatology.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran claims entitlement to service connection for a low back disability and for disabilities of the left foot, left knee and left leg (claimed as a left hip disability).  He asserts that he originally injured his low back and left leg during his period of active service after participating in judo training exercises.  He states that he was repeatedly thrown to the ground on his back and left side during judo exercises, and claims that such impact caused him to develop his low back and left leg disabilities.  See the December 2012 hearing transcript, pages 3-4; see also the Veteran's Statement in Support of Claim, received by the RO in September 2008.  The Veteran also suggests that his back disability may have been caused or aggravated by other in-service training exercises, such as long marches and jogs in the deep sand with a full backpack, and what he describes as the "low crawl."  See the Veteran's August 17, 2010 handwritten statement.  In recent written statements, and in his sworn testimony, the Veteran also indicates that he was in an in-service motor vehicle accident that aggravated his back condition.  See id.; see also the December 2012 hearing transcript, pages 22-23.  

With respect to the Veteran's claimed left foot, left knee, and left leg disabilities, in addition to relating such disabilities to his in-service judo exercises, the Veteran alternatively asserts that each disability was caused or aggravated beyond its natural progression by his low back disability.  See the December 2012 hearing transcript, page 17.

Finally, as discussed in the Introduction above, the Veteran also claims that he currently has multiple problems with his sinuses, to include sinusitis, sinus scarring, burning sensations within the sinuses, and tearing of the eyes, which he believes are directly related to an in-service tooth and root tip extraction.  See id., page 16.

Before the Board can adjudicate these service-connection claims on their merits, additional development is required.

I.  Additional Service Records

As noted above, the Veteran asserts that he injured or aggravated his back in a motor vehicle accident, among other ways, during his period of active duty service.  In a June 2009 statement, the Veteran notified VA that his service personnel records dating in the Fall of 1970 should include documentation of this accident, which occurred on the Harvey Barracks lot in Kitzingen, Germany.  See the Veteran's June 16, 2009 Statement in Support of Claim.  In the same June 2009 statement, the Veteran also requested that his training records be obtained from the Defense Manpower Data Center (DMDC) so that he can "report judo training."  It does not appear that VA has made any attempt to obtain the Veteran's service personnel records, nor has it made any request to obtain any outstanding service records that may be stored with the DMDC.

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, on remand, the agency of original jurisdiction (AOJ) must make attempts to obtain the documents identified above and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with       38 C.F.R. § 3.159(e)(1).

II.  Additional Private Treatment Records

At the December 2012 hearing, the Veteran indicated that he continues to receive treatment from his private physician, Dr. B.C., for his claimed conditions.             See the December 2012 hearing transcript, page 22.  Although the Veteran made clear at the time of his hearing that records of this ongoing treatment would be cumulative of those already of record, in light of the fact that the Board is remanding his appeal for other reasons at this time, the Board believes he should be afforded an opportunity to submit, or to request that VA obtain, any additional relevant private treatment records that remain outstanding that he believes would be supportive of his claims.  

III. VA Examinations

A. Low Back Disability

During the period under review, the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, and "degenerative back with disc rupture."  See, e.g., the Veteran's March 20, 2008 radiology report by Dr. B.C; see also the July 2010 VA examiner's report, page 1.  As noted above, the Veteran argues that his current disability is due to any or all of the following in-service injuries: (1) impact injuries from judo training; (2) injuries sustained during long marches and jogs in the deep sand with a full backpack, and while performing the "low crawl"; (3) and injuries sustained in a motor vehicle accident.  The Veteran's service treatment records document treatment for a lumbosacral strain on September 11, 1969, and for back pain and muscle spasms in the lumbar region on September 26, 1969.   He was subsequently treated for multiple muscle (mm) strain secondary to an old injury on March 2, 1970, but was shown to have a "normal" clinical evaluation of the spine upon separation on June 22, 1971.  The Veteran signed this June 1971 separation examination, indicating that he was in "good health."  

Two different medical examiners have provided competing medical opinions addressing the etiology of the Veteran's current low back disability.  For the reasons discussed immediately below, the Board finds both examiners' respective opinions inadequate for adjudicatory purposes at this time.

Upon review of the Veteran's history, to include the Veteran's assertion that he hurt his back during judo training in service, and after examination of the Veteran's spine, the July 2010 VA spine examiner determined that it is "less likely as not that the veteran's current degenerative back is caused by the lumbar strain in service."  By way of rationale, the examiner indicated that a lumbar strain is "self-limiting," and does not go on to cause disc ruptures.  The examiner added that Veteran's degenerative low back was "more likely caused by post service activities."  

Although it is clear that the Veteran has injured his back on multiple occasions since his separation from service in 1971 [see the Veteran's December 2012 hearing testimony, pages 5, 7 (indicating hospitalization after a 1977 fall, and after a 1987 work related accident); see also the Veteran's March 22, 2002 Physician's History (noting back pain after a truck wreck); and the October 30, 2003 private report of Dr. B.C. (indicating that the Veteran felt initial pain in his low back while digging a ditch in August 2001)], it does not appear that the July 2010 VA examiner was aware of, or gave any consideration to the Veteran's competent assertion that he injured or aggravated his back in ways other than through judo training in service, to include during participation in long marches with a full backpack, or in a motor vehicle accident.  The examiner also failed to comment upon the Veteran's contention that he has experienced back pain continuously since service, even at times prior to his first hospitalization in 1977.  

In contrast, Dr. B.C. did link the Veteran's current lumbar spine disability to the Veteran's service in more than one opinion.  Significantly however, in each opinion, Dr. B.C. failed to comment upon or even acknowledge the fact that the Veteran's examination upon separation from service in 1971 included a "normal" clinical evaluation of the spine, or that the Veteran suffered multiple post-service back injuries, which, as the July 2010 VA examiner has suggested, may have had an impact on the development of his current spine disability.  Indeed, in August 2008, Dr. B.C. stated that it was as likely as not that the Veteran's current back condition was related to service simply because "it looks like he had a couple of instances of back pain in service."   A subsequent February 2010 letter from Dr. B.C. contained no nexus opinion but highlighted the Veteran's own report of ongoing back pain since service, with reference to post-service hospitalizations in 1977 and 1987, notably without mention of the spine injuries that preceded such hospitalizations.  Finally, in a more recent letter dated April 4, 2012, Dr. B.C. reiterated the Veteran's own report that he hurt his back during judo training in service and that he had chronic pain since service with various surgeries and other treatment.  Dr. B.C. then summarily concluded, "[c]ertainly this condition is a direct result of his military service especially with the above mentioned training sessions" without offering any analysis or discussion of the Veteran's multiple post-service back injuries, referenced above, and the role, if any, such injuries played in the overall development of his current spine disabilities.   

The Board accordingly finds the opinions provided by both the July 2010 VA examiner and Dr. B.C. incomplete, and therefore inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  In light of these inadequacies, as well as the fact that outstanding service records remain unassociated with the claims file which may contain pertinent information as to the Veteran's in-service back troubles, the Board believes a new examination and opinion should be obtained addressing the etiology of the Veteran's current low back disability or disabilities.  Specific considerations for the VA examiner are detailed in the action paragraphs below.

B. Left Lower Extremity Disabilities

The Veteran has claimed entitlement to service-connection for multiple left leg disabilities, which include a history of left foot drop, arthritis of the left knee, and arthritis of the left hip.  On the one hand, he has argued that such disabilities may be directly related to impact injuries he sustained while participating in judo training during service.  On the other, he also claims that such disabilities were either caused or aggravated by his low back disability.  

The Veteran has not been afforded a VA examination to assess the nature and etiology of any of his claimed disabilities of the left lower extremity.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

The Veteran has presented medical evidence of current neurological and orthopedic diagnoses affecting his left lower extremity to include radicular pain, arthritis of the left hip, arthritis of the left knee, and a history of left foot drop, thus satisfying the first element of McLendon.  Additionally, the Veteran is competent to state that he repeatedly thrown to the ground on his left side during judo training in service and that he sustained injury to his low back and left lower extremity during these training drills.  These assertions, if credible, satisfy the element of McLendon requiring an in-service injury or disease of the left hip, knee, and foot.  Although the Veteran has recently testified that his left lower extremity neurological symptoms started worsening, not in service, but as his low back disability worsened, he has previously suggested that the impact sustained to the left lower extremity after repeated throws to the ground during in-service judo training "started the damage that I now have in my left lower back, left hip and left leg."  See the Veteran's Statement in Support of Claim, received by the RO in September 2008.  This evidence suggests a possibility that there may be a link between an alleged event in service (affecting both the Veteran's back and left lower extremity) and many of the Veteran's current left lower extremity medical problems, thus satisfying the third Mclendon element. 

The claims file includes no medical opinion addressing whether the Veteran's claimed left lower extremity disabilities are directly related to his stated in-service injuries.  In addition, with respect to secondary service-connection, although the Veteran's ongoing treatment records suggest a possible neurological link between the Veteran's left lower extremity radicular pain and his current low back disability (also satisfying the third Mclendon element ), further clarification is necessary to determine which specific lower extremity disabilities, neurological or orthopedic, can be related to the Veteran's low back disability, if any.  The Board determines that a VA lower extremity examination and opinion is necessary in this case, pursuant to the low threshold set forth in McLendon. 
 
C. Sinus Disabilities

The Veteran underwent a tooth extraction of tooth #3 during service, which left a nerve root tip embedded in his sinus cavity.  Extraction of the nerve root took place on September 23, 1970.  As discussed above, the Veteran argues that he currently has a sinusitis disability due to this removal, or another sinus disability manifesting in sinus scarring, burning sensations within the sinuses, and tearing of the eyes.  

In August 2008, the Veteran's private physician, Dr. B.C., indicated that the Veteran had a sinusitis disability that was as likely as not related to service.  By way of rationale, Dr. B.C. merely stated that it appears the Veteran endured persistent headaches and pain in the right eye during service, which are symptoms of sinusitis. See the August 14, 2008 memorandum by Dr. B.C.  While entirely possible, Dr. B.C. has provided no rationale specifically addressing why the Veteran's current sinusitis disability is in fact related to such in-service symptoms, especially in light of the fact that the Veteran's examination upon separation in 1971 included a "normal" clinical evaluation of the sinuses.  Further there are multiple post-service treatment records in the claims file dated as recently as November 2007 indicating the presence of normal sinuses.  See, e.g., the November 29, 2007 x-ray examination report by Dr. B.C. (indicating that "all sinuses appear clear with no mucoperiosteal thickening visualized," and "[o]sseous structures appear intact," with an impression of "normal sinuses").   Because Dr. B.C.'s August 2008 opinion does not adequately discuss why or how the Veteran's in-service symptoms are indicative of a chronic sinusitis disability that is related to any current sinus condition, the opinion in and of itself is inadequate to support the Veteran's claim.  

The Veteran appeared for VA sinus examinations in April and May 2009, which were both administered by the same examiner.  In his May 2009 examination report, the VA examiner indicated that the Veteran indeed had no sinusitis disability, but rather had service-related rhinitis.  As noted above, the RO has already awarded the Veteran service connection for vasomotor rhinitis, manifested by symptoms of rhinorrhea, postnasal drainage, nasal congestion and sneezing.  Notably, the VA examiner did recognize the Veteran's complaints of burning and stinging sensations in the left cheek and underneath his left eye, as well as the Veteran's contention that such symptomatology began during service after a left premolar pulling.  The examiner stated that the Veteran's abnormal neural sensations "could possibly" be due to his in-service tooth pulling episode in the oroantral fistula, "but this is nothing other than mere speculation."  He added, "I have no definitive data to what is causing the burning sensation inside his left cheek other than previous operation in 1969."  See the May 2009 examination report, pages 2 and 3.

As noted above, the Veteran has competently attested to experiencing burning sensations in his sinuses and eye tearing that started in service and continue to this day.  He also competently asserted that his physicians have found scarring within his sinuses and that his sinus conditions improve with medication but are recurrent.  See the December 2012 hearing transcript, page 15-16; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In light of these competent observations and recollections, coupled with the above-referenced inadequate or speculative medical opinion evidence of record, the Board believes another medical examination and opinion should be obtained addressing the Veteran's now-expanded service-connection claim for any sinus disability, to include sinusitis and/or other disability manifesting in burning sensations within the sinuses, tearing eyes, or sinus scarring.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should send the Veteran an updated notice letter in compliance with the VCAA addressing his now expanded service-connection claim for any sinus disability, to include sinusitis or other disability manifesting in burning sensations within the sinuses, tearing eyes, or sinus scarring.

The AOJ should also request that the Veteran identify any additional medical treatment he has received for his claimed disabilities.  In light of the recent change at 38 U.S.C.A. § 5103A(b)(2)(B), following receipt of authorization, two attempts should be made to obtain relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If the Veteran identifies treatment at a VA facility, corresponding VA treatment records must also be obtained.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should also contact any appropriate facility, to include the National Personnel Records Center (NPRC), to obtain the Veteran's service personnel records.  If a further search for these records is futile, it must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  The AOJ should also contact the Defense Manpower Data Center (DMDC) and request any records pertaining to the Veteran's active duty service in its possession, to include those pertaining to his training or training exercises.  As above, if these records are unavailable, or do not exist, and further search for these records is futile, this must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

4.  After completion of the development described in Paragraphs (1)-(3) above, the AOJ should schedule the Veteran for appropriate VA examinations for the purposes of assessing the nature and etiology of his claimed low back, left leg, left knee, left foot, and sinus disabilities.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by each examiner in conjunction with their respective examinations, and the examiners should confirm that such records were available for review.  The examiners should provide opinions as to the following:

a.)  With regard to the Veteran's claimed low back 
disorder, for each diagnosed disability, the examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to his period of active service, to include his documented treatment for in-service back pain and a lumbosacral strain.  The examiner should consider the Veteran's claimed history of sustaining injury to his low back through impact injuries from judo training, injuries sustained during long marches and jogs in the deep sand with a full backpack and while performing the "low crawl," and injuries sustained in an in-service motor vehicle accident.  The examiner is also directed to consider the Veteran's assertions that he has experienced low back pain since service, as well as the objective evidence of record demonstrating that the Veteran sustained post-service injuries to the back occurring in 1977, 1982, 1987 and 2001.  Finally, the examiner should also comment upon the conflicting medical opinions of Dr. B.C. and the July 2010 VA examiner, referenced above.

b.) With respect to the Veteran's claimed left lower 
extremity disorders, to include left hip arthritis, left knee arthritis, left foot drop, or any other neurological dysfunction throughout the left leg and foot, the examiner is directed to determine for each diagnosed disability (1) whether it is at least as likely as not (50 percent or greater probability) that such disability is related to his period of active service, and (2) whether such disability was either caused by or aggravated beyond its natural progression by his diagnosed low back disability or disabilities.  The examiner should consider the Veteran's claimed history of sustaining injury to his left lower extremity through impact injuries from judo training, and his assertion that such impact injuries "started the damage" he now has in his left hip and left leg.  The examiner should also consider the Veteran's observation that his left leg disabilities worsened in severity over time as his low back disability worsened.  See the December 2012 hearing transcript, page 21.

c.) With respect to the Veteran's claimed sinus 
disability, to include sinusitis or other disability manifesting in sinus scarring, burning sensations in his sinuses, and eye tearing, for each diagnosed disability, the examiner is directed to determine whether it is at least as likely as not (50 percent or greater probability) that such disability is related to his period of active service, to include his documented in-service treatment for headaches, right eye pain, and his tooth and root tip extraction from the sinus.  The examiner should consider the Veteran's assertion that he has experienced symptoms such as burning in the sinus at the cheek and under the eye, with eye tearing since service to the present day.  If the Veteran does not currently have an actual sinusitis diagnosis upon examination, this should be made clear.  If such is the case, the examiner should nevertheless provide an opinion as to the likelihood (50 percent or greater probability) that the Veteran's prior history of sinusitis is related to his period of active duty service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should review all the evidence of record and readjudicate the issues on appeal.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


